Appeal from judgment, Supreme Court, Bronx County (Dineen A. Riviezzo, J., at plea; Raymond L. Bruce, J., at sentencing), rendered February 5, 2010, convicting defendant of criminal sale of a controlled substance in or near school grounds, and sentencing him to a term of three years, unanimously dismissed as moot.
*503Since defendant only challenges the length of his sentence, and since he has completed his entire sentence including post-release supervision, this appeal is moot. Concur — Mazzarelli, J.P., Andrias, Freedman and Gische, JJ.